Exhibit 10.1

 

LETTER AGREEMENT

 

THIS LETTER AGREEMENT (the “Letter Agreement”) is entered into this 11th day of
November, 2005, by Novoste Corporation, a Florida corporation (hereinafter
referred to as the “Company”) and Alfred J. Novak, a Florida resident,
(hereinafter referred to as the “Executive”). The Company and the Executive are
hereinafter referred to, collectively, as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, the Parties have entered into an Amended and Restated Termination
Agreement dated May 30, 2003, as amended on May 18, 2005 (the agreement, as
amended, is hereinafter referred to as the “Termination Agreement”), pursuant to
which the Executive is entitled to receive certain payments upon a termination
of his employment without Cause or for Good Reason (each as defined in the
Termination Agreement) following a Change in Control (as defined in the
Termination Agreement); and

 

WHEREAS, the Parties have also entered into an employment agreement dated
October 8, 2002 (the “Employment Agreement”); and

 

WHEREAS, the Company and the Executive have mutually agreed to enter into this
Letter Agreement, which shall supersede the Employment Agreement and the
Termination Agreement in their entirety, except as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

 

1. Termination of Employment: The Executive shall continue to be employed by the
Company through March 31, 2006, at which point his employment, together with all
accompanying benefits of employment, shall be deemed terminated. Notwithstanding
the foregoing, the Executive agrees to extend his employment until April 30,
2006 at the request of the Company if the Company’s Annual Report on Form 10-K
with respect to the year ending December 31, 2005 has not been filed with the
Securities and Exchange Commission (“SEC”) by March 31, 2006, a Quarterly Report
on Form 10-Q with respect to the quarter ending March 31, 2006 is required to be
filed with the SEC or the Company otherwise determines that there are matters
requiring the attention of the Executive. The date on which the Executive’s
employment with the Company terminates in accordance with this Section 1 is
referred to herein as the “Termination Date.” The Executive shall be entitled to
his base salary at the rate in effect as of the date of this Letter Agreement
through the Termination Date. The Executive shall perform



--------------------------------------------------------------------------------

no further services for, and shall have no authority to act on behalf of, the
Company after the Termination Date. In his capacity as Chief Executive Officer
of the Company, the Executive will report directly to the Company’s Board of
Directors and perform such duties and responsibilities as are from time to time
directed by the Board of Directors consistent with the Executive’s position as
Chief Executive Officer and the Company’s needs. Such duties and
responsibilities may be performed at locations other than the Company’s offices
in Norcross, Georgia as reasonably determined by the Company and the Executive.
Nothing in this Letter Agreement shall preclude the Executive from interviewing
for employment, as long as such activity does not substantially interfere with
his performance of duties as Chief Executive Officer. In addition, nothing in
this Letter Agreement shall preclude the Executive from continuing the
affiliations and associations set forth in Paragraph 5 of the Conflict of
Interest Agreement (as defined in the Employment Agreement) and any similar
professional affiliations, or any civic, charitable or other non-professional
activities that do not significantly interfere with his performance of services
to the Company.

 

2. Certain Payments: Subject to the Executive’s acceptance and compliance with
all of the terms and conditions set forth in this Letter Agreement, the Company
shall pay to the Executive the following payments:

 

(i) a first payment (the “First Payment) in the amount of $579,200, payable in a
lump sum by the Company upon the Executive’s execution of this Letter Agreement,
less applicable deductions, including, without limitation, federal and state
withholding;

 

(ii) a second payment (the “Second Payment”) in the amount of $142,300, less
applicable deductions, including, without limitation, federal and state
withholding, to be paid on January 2, 2006. Notwithstanding the foregoing, if
the composition of the Company’s Board of Directors changes such that the number
of directors on the Board of Directors who are directors of the Board of
Directors as of the date of this Letter Agreement is less than the number of
directors on the Board of Directors who are not directors of the Board of
Directors as of the date of this Letter Agreement, the Executive shall be
entitled to immediate payment of the Second Payment (to the extent such payment
has not previously been made);

 

(iii) a third payment (the “Third Payment”) in the amount of $27,375 to be paid
on January 31, 2006, a fourth payment (the “Fourth Payment”) in the amount of
$27,375 to be paid on February 28, 2006 and a fifth payment (the “Fifth
Payment”, and together with the Third Payment and the Fourth Payment, the “2006
Payments”) in the amount of $27,375 to be paid on March 31, 2006, in each case
less applicable deductions, including without

 

2



--------------------------------------------------------------------------------

limitation, federal and state withholding; provided, that, the Executive shall
not receive the 2006 Payments (to the extent any of the 2006 Payments have not
previously been made) if the Executive voluntarily terminates employment with
the Company without Good Reason (as defined in Section 2(v)) prior to March 31,
2006. Notwithstanding the foregoing, if the composition of the Company’s Board
of Directors changes such that the number of directors on the Board of Directors
who are directors of the Board of Directors as of the date of this Letter
Agreement is less than the number of directors on the Board of Directors who are
not directors of the Board of Directors as of the date of this Letter Agreement,
the Executive shall be entitled to immediate payment of the 2006 Payments (to
the extent any of such payments have not previously been made); provided, that,
if the Executive voluntarily terminates his employment with the Company without
Good Reason (as defined in Section 2(v)) prior to March 31, 2006, the Executive
shall repay to the Company a pro-rata portion of the 2006 Payments based on the
number of days between the date the Executive terminates employment and
March 31, 2006 and the total number of days between December 31, 2005 and
March 31, 2006; and

 

(iv) a sixth payment (the “Sixth Payment”) in the amount of $18,250, less
applicable deductions, including without limitation, federal and state
withholding, to be paid on April 30, 2006; provided, that, the Executive shall
not receive the Sixth Payment if the Company does not elect to extend the
Executive’s employment beyond March 31, 2006 or if the Executive voluntarily
terminates employment with the Company without Good Reason (as defined in
Section 2(v)) prior to April 30, 2006.

 

(v) For the purpose of Sections 2(iii) and 2(iv), “Good Reason” means any one or
more of the following events: (a) a material breach of or default under this
Letter Agreement by the Company which is not cured by the Company within five
business days after the Company’s receipt of prior written notice thereof from
the Executive or (b) a material reduction in the Executive’s duties or a
material interference with the exercise of the Executive’s authority by the
Company’s Board of Directors (not arising from any disabling physical or mental
disability the Executive may sustain) which would be inconsistent with the
Executive’s position as Chief Executive Officer of the Company and the same
shall not have been remedied by the Company’s Board of Directors within five
business days after the Board of Director’s receipt of prior written notice
thereof from the Executive.

 

3



--------------------------------------------------------------------------------

3. Benefits: In addition to the foregoing payments to be made by the Company to
the Executive, the Executive shall be entitled to the following:

 

(i) a one time lump sum payment of $30,522, less applicable deductions,
including, without limitation, federal and state withholding, for health
insurance benefits, to be paid on December 31, 2005.

 

(ii) the amounts representing the value of the Executive’s vested benefits under
the Company’s 401(k) Plan, which shall be paid out in accordance with such Plan
and the direction of the Executive.

 

(iii) continuation of the Executive’s travel and housing arrangement as set
forth in Section 4(e) of his Employment Agreement through his Termination Date.

 

(iv) the amount of: (a) accrued but unused personal time and accrued but unused
vacation time which the Parties confirm and agree totals four (4) weeks, and
(b) unreimbursed business expenses of which the Executive is entitled to
reimbursement under the Company’s policies, payable by the Company as soon as
practicable after the Executive’s Termination Date, less applicable deductions,
including, without limitation, federal and state withholding.

 

(v) an amount equal to a maximum $10,000, to be paid to the Executive as a
reimbursement for reasonable legal fees incurred by the Executive in connection
with the review of this Letter Agreement by his counsel; provided, that, the
Executive submits appropriate documentation of such legal fees.

 

4. Certain Proceedings: (i) The Executive agrees to cooperate with the Company
as a party or witness as reasonably requested by the Company or its counsel in
connection with any pending or future litigation, arbitration, adversary
proceeding or claim pertaining to events that occurred on or before the
Termination Date in which the Company, its affiliates, directors, officers or
employees, are involved or interested, including but not limited to giving
interviews, reviewing documents, providing deposition or trial testimony and
other related activities; provided, however, that the Executive shall not be
required to engage in efforts that would interfere with his personal or business
affairs. The Company will reimburse the Executive for out-of-pocket expenses
incurred by the Executive in providing such cooperation.

 

(ii) In the event that this Letter Agreement shall become the subject of any
litigation, arbitration, adversary proceeding or perfected legal claim that is
not initiated by the Executive, Section 6 of this Letter Agreement shall be null
and void with regard to the Executive’s release of claims under his Termination
Agreement and Employment Agreement, and the Executive shall receive under the
Termination Agreement or Employment Agreement, as applicable, such payments

 

4



--------------------------------------------------------------------------------

as he is entitled to receive thereunder; provided, that, (a) the First Payment,
Second Payment, Third Payment, Fourth Payment, Fifth Payment and Sixth Payment
shall each reduce any payments otherwise due to the Executive under the
Termination Agreement or Employment Agreement, as applicable, and (b) in no
event shall the Executive be entitled to severance payments under both the
Employment Agreement and the Termination Agreement.

 

5. Resignations from Boards of Directors and Officerships: The Executive agrees,
effective with the Termination Date, that he will resign from all of his
positions as an officer of the Company and from all of his positions as a member
of the board of directors and as an officer of any of the Company’s subsidiaries
and/or affiliates and that the Executive shall execute all documentation
reasonably requested by the Company to evidence such resignations; it being
understood that the Executive shall not be required to resign his position as a
member of the Board of Directors of the Company.

 

6. Release by the Executive: Except as otherwise expressly provided in
Section 4(ii) of this Letter Agreement, the Executive hereby releases and
forever discharges the Company from any and all causes of action, claims or
demands, known or unknown, relating to any obligation or liability of the
Company to the Executive under the Employment Agreement (other than the
Executive’s travel and housing benefit in Section 4(e) of the Employment
Agreement) or the Termination Agreement.

 

7. Complete Consideration: The Executive acknowledges and agrees that: (i) the
above-described consideration is the total consideration which the Executive
shall receive from the Company, (ii) he is not entitled to any additional
payments or consideration of any kind whatsoever under any agreement with the
Company or the Company’s policies or benefit plans (other than any rights to
indemnification to which the Executive may be entitled, the Executive’s travel
and housing benefit in Section 4(e) of the Employment Agreement and except as
provided in Section 4(ii) of this Letter Agreement) and (iii) except as provided
in Section 4(ii) of this Letter Agreement, this Letter Agreement supersedes in
its entirety the Termination Agreement and supersedes the Employment Agreement
with regard to all of its provisions, including, but not limited to, Sections
8(c) and 8(f) of the Employment Agreement relating to severance, other than:
(a) the Executive’s travel and housing benefit under Section 4(e), and (b) the
Executive’s obligations under the Company’s Confidentiality and Arbitration
Agreement, Business Conduct Agreement, Conflict of Interest Agreement, Patent
Agreement, and Unfair Competition Agreement.

 

5



--------------------------------------------------------------------------------

8. Further Actions: Each of the Parties shall use such Party’s commercially
reasonable efforts to take such actions as may be necessary or reasonably
requested by the other Party hereto to carry out and consummate the transactions
contemplated by this Letter Agreement.

 

9. Rabbi Trust: The Company confirms and agrees that the Rabbi Trust created by
the Company on May 20, 2005, and subsequently amended on July 15, 2005 (the
“Rabbi Trust”), shall not be terminated by the Company prior to July 15, 2006.
The Parties agree and acknowledge that the payments made pursuant to this Letter
Agreement are payments made under a “Plan” within the meaning of the Rabbi
Trust.

 

10. Governing Law: This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without giving effect to the
conflict of law principles thereof. The Parties intend that the payments made
pursuant to this Letter Agreement shall not be considered payments made pursuant
to a non-qualified deferred compensation plan within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended.

 

11. Severability: Should any provisions of this Letter Agreement be held to be
illegal, void or unenforceable, such provision shall be of no force and effect.
However, the illegality or unenforceability of any such provision shall have no
effect upon, and shall not impair the enforceability of, any other provision of
this Letter Agreement.

 

12. Entire Agreement: This Letter Agreement contains the complete understanding
between the Company and the Executive, and no other promises or agreements shall
be binding unless in writing and signed by such Parties.

 

13. Enforcement: The Executive shall be entitled to reimbursement for reasonable
legal fees incurred by the Executive in taking action to collect amounts due
under or otherwise to enforce this Letter Agreement; provided, that, the
Executive submits appropriate documentation of such legal fees.

 

14. Counterparts: This Letter Agreement may be executed in counterparts, each of
which shall be deemed to constitute an original and all of which taken together
shall constitute one and the same instrument.

 

The Executive acknowledges that he has reviewed this Letter Agreement and the
release contained in it with the advice and assistance of counsel or, if he has
not sought or obtained the advice or assistance of counsel, hereby voluntarily,
knowingly and freely waives his right to such

 

6



--------------------------------------------------------------------------------

advice and assistance. By signing below, the Company and the Executive
acknowledge and agree that they have carefully read and understand the terms of
this Letter Agreement, enter into this Letter Agreement knowingly, voluntarily
and of their own free will, understand its terms and significance and intend to
abide by its provisions without exception.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Letter Agreement as of
the date indicated opposite their respective names.

 

Date:     November 11, 2005  

/s/ Alfred J. Novak

--------------------------------------------------------------------------------

    ALFRED J. NOVAK     NOVOSTE CORPORATION Date:     November 11, 2005   By:  

/s/ William E. Whitmer

--------------------------------------------------------------------------------

    Name:   William E. Whitmer

 

8